Citation Nr: 1743594	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  10-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine (lower back disorder). 

2.  Entitlement to service connection for a disability manifested by sterility.

3.  Entitlement to an initial compensable rating for right inguinal hernia, status post repair.

4.  Entitlement to an initial compensable rating for hernia repair scar. 


REPRESENTATION

Appellant represented by:	Rita Gibson Rayford, Attorney




ATTORNEY FOR THE BOARD

M.C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987. 

These matters come before the Board of Veterans Appeals (Board) on appeal from June 2009 and August 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim for service connection for degenerative disc disease of the lumbar spine (lower back disorder), a remand is required for an adequate etiological opinion.  The December 2013 remand noted that the Veteran has a current low back disorder evidenced by degenerative disc disease and herniated discs.  The December 2013 remand also noted that the Veteran had treatment for his lower back during service and that the Veteran had stated that his lower back had continued to bother him since service, suggesting a causal relationship.  (A claimant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon v Nicholson 20 Vet App 79, 83 (2006)).  The December 2013 remand instructed the examiner to determine whether the Veteran's current lower back disorder including degenerative disc disease was at least as likely as not (probability of 50 % or higher) related to his active service to include any injury sustained therein.  In a January 2014 VA examination, the VA examiner opined that the "claimed condition was less likely than not (less than 50 % probability) incurred in or caused by the claimed in-service injury, event or illness."  In the rationale, the examiner noted that the Veteran's "pain in his 20's [and] in the military does not mean that [this] is when his lumbar degenerative disc disease began.  [Degenerative disc disease of the lumbar spine] does not affect people in their 20's.  He [the Veteran] just happened to have back pain at that time."  The Board notes that the examiner's conclusion is based on an inadequate rationale.  Thus, a remand is necessary so the Veteran can be afforded a new VA examination that adequately takes into account his history of back pain during service, along with his pre and post-service pain and any subsequent diagnoses.  As the VA examiner did not provide an adequate rationale his opinion, there has not been compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Furthermore, the January 2014 examiner did not specifically address aggravation.  Thus, on remand, the Veteran should be given an examination to assess etiology of his degenerative disc disease of the lumbar spine (low back disorder) as well as a medical opinion that adequately addresses aggravation.

Similarly, regarding the claim for service connection for a disability manifested by sterility, a remand is required for an adequate etiological opinion.  The December 2013 remand noted that the Veteran presented evidence that he was in his forties and has been unable to father a child and he pointed to an incident in service where he had a right inguinal hernia repaired.  Based on the Veteran's lay statements the December 2013 remand instructed the AOJ to forward the claims file to an examiner for an opinion on the Veteran's possible sterility.  In January 2014 the Veteran was afforded a VA Male Reproductive System examination.  The VA examiner noted that the Veteran refused to be physically examined until he was able to have his semen analyzed.  The VA examiner did not indicate whether there was a confirmed diagnosis for sterility nor did the examiner determine whether the Veteran's sterility was at least as likely as not (probability of 50% or higher) related to an in service inguinal hernia repair, or any other reported, in service injury.  In December 2015 an analysis of the Veteran's semen was conducted and abnormal forms were noted.  Considering the additional evidence, on remand, the Veteran should be examined to determine whether he has a disability manifested by sterility.

Regarding the claims for compensable ratings for the Veteran's service connected right inguinal hernia, status post repair, and hernia repair scar the Veteran's most recent VA examinations were in August 2012.  A VA treatment record from January 2013 indicates that the Veteran complained of problems with his right hernia repair.  In August 2015 the Veteran's representative argued that the August 2012 examinations were too remote and that the Veteran's service connected right inguinal hernia, status post repair, and hernia repair scar warranted higher ratings.  In an October 2015 letter, the Veteran wrote that he continued to experience tenderness; but did not specify whether the tenderness was related to the hernia repair or his hernia repair scar.  Thus, given the apparent assertion of worsening and the significant time since the last VA examinations (i.e. more than 4 years), on remand the Veteran should be afforded new VA examinations (hernia and scar) to assess the current severity of his right inguinal hernia, status post repair, and hernia repair scar.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that a 23-month-old VA examination was too remote in time where evidence of worsening symptoms was submitted in the interim).  

Accordingly, the case is REMANDED for the following actions: 

1.  Contact the appropriate VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative. 

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his lower back disorder to include degenerative disc disease of the lumbar spine.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner must then provide the following medical opinions:

A) Does the Veteran have a current back disability to include degenerative disc disease of the lumbar spine?  If so, is it at least as likely as not (i.e. a 50% chance or greater) that any current back disability is related to the Veteran's service.

B) Is it at least as likely as not (i.e. a 50% chance or greater) that any current back disability has been caused by the Veteran's service connected right inguinal hernia.

C) Is it at least as likely as not (i.e. a 50% chance or greater) that any current back disability has been aggravated by either the Veteran's service or service connected disabilities to include right inguinal hernia.

The examiner should explain the rationale for the opinion given.

4.  Arrange for a VA examination by an appropriate medical professional to determine the likely etiology of any current disability manifested by sterility.

The examiner must then provide the following medical opinions:

A) Is the Veteran sterile?  The examiner should consider the semen analysis performed in December 2015 at the VA laboratory in Nashville.

B) If so, is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's sterility is related to an in service right inguinal hernia repair, or any other reported, in service injury.

C) Is it at least as likely as not (i.e. a 50% chance or greater) that any disability manifested by sterility has been aggravated by either the Veteran's service or service connected disability to include right inguinal hernia.

The examiner should explain the rationale for the opinion given.

5.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service connected right inguinal hernia, status post repair.  Any indicated tests should be performed. 

6.  Arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's service connected hernia repair scar.  Any indicated tests should be performed.

Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  The AOJ must ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




